Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 1 of 35




                       Exhibit“A”
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 2 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 3 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 4 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 5 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 6 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 7 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 8 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 1 Page 9 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 10 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 11 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 12 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 13 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 14 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 15 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 16 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 17 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 18 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 19 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 20 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 21 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 22 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 23 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 24 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 25 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 26 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 27 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 28 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 29 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 30 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 31 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 32 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 33 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 34 of 35
Case 21-10327-elf Doc 71-2 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
              Exhibit A: Loan Documents Part 1 Page 35 of 35
